Citation Nr: 1010723	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD currently evaluated 
as 30 percent disabling, effective November 16, 2006.  The 
Veteran contends that his symptoms of PTSD are more severe 
than the disability rating currently assigned.  The Board 
determines that a remand is required to allow for further 
development of the record.  

The record shows that the Veteran was afforded a VA 
examination in March 2008.  During the examination the 
Veteran reported that he suffered from nightmares three to 
four times a month.  Based on the examiner's assessment, he 
did not find that the Veteran's PTSD has had a significant 
effect on his activities of daily living, or precluded 
employment, and he did not note any impairment in the 
Veteran's thought processing and communication skills.  
However, the examiner did note that it was difficult to 
speculate on the Veteran's functioning over the next six to 
twelve months.  

During his August 2009 Travel Board hearing, the Veteran 
testified that his symptoms have worsened since his last VA 
examination.  In particular, the Veteran stated that he 
experiences nightmares about two to three times a week and 
his nightmares have increased in severity.  He also reported 
experiencing suicidal and homicidal thoughts eight times in 
the past year.  The Veteran maintains that his PTSD is so 
severe that it has a significant effect on his daily life.  
Based on the Veteran's assertions, he isolates himself from 
his family, and does not have any friends with whom he 
interacts with.  The Veteran also maintains that his PTSD 
precludes him from finding any form of employment.  Due to 
the competent and credible testimony offered by the Veteran 
as well as his assertions that his symptoms have increased 
since his last examination, a new VA examination is 
warranted.  See 38 C.F.R. § 3.159(2009); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).  Accordingly, a remand is required so that the 
Veteran may be scheduled for another VA examination to 
ascertain the current nature and severity of his psychiatric 
disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record reflects that the Veteran was injured while 
working in the railroad industry and subsequently retired in 
2004.  The Board notes that in the February 2008 claim, as 
well as during the August 2009 hearing, the Veteran stated he 
is unemployed and unable to work due to his PTSD.  The United 
States Court of Appeals for the Federal Circuit has held 
that, once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and provides evidence of unemployability, VA must consider 
entitlement to a total disability rating based on 
unemployability due to service-connected disability TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In a May 2008 rating decision, the RO denied the Veteran's 
claim for individual unemployability.  Since this decision 
was not appealed, it is currently not before the Board.  
However, since this matter is being remanded for an 
examination, the VA examiner will also be instructed to 
comment on the impact of the Veteran's PTSD on his 
employability.  






Finally, during the course of his hearing, the Veteran 
intimated that he continued to receive active VA treatment 
for his PTSD on a regular basis.  As this matter is being 
returned for further development, an effort should be made to 
obtain updated VA treatment records that are not already on 
file.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him to 
provide the name of any health care 
provider that has not been obtained.  
The RO/AMC should then obtain all 
identified records.  Any negative 
responses should be properly annotated 
into the record.

2.	Request updated VA treatment records 
from March 2008 to the present.  Any 
negative response should be properly 
annotated into the record. 

3.	After the above development is 
completed, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a psychiatric examination to 
determine the current degree of 
severity of his PTSD.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such review was 
completed.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current


levels of psychological, social, and 
occupational functioning which support 
the score.  The examiner should also 
comment on whether the Veteran's PTSD, 
in and of itself, precludes him from 
obtaining and maintaining gainful 
employment.  The examiner should 
specifically comment on the impact of 
the Veteran's PTSD upon his social and 
industrial activities, including his 
employability.  A rationale for all 
opinions expressed must be provided.  

4.	Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinet to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


